Citation Nr: 0919380	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-07 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 based on treatment beginning in August 
2005 at a VA Medical Center, and manifested by tachycardia 
and premature ventricular heart beat, shortness of breath, 
light headedness, and dizziness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that in 
correspondence received in February 2008 the Veteran, in 
essence, expressed displeasure with the quality of his VA 
medical care in properly diagnosing and treating his 
symptoms.  He asserted that his VA records reveal an adenoma 
was present in December 2006 and that he had not yet received 
appropriate treatment for the disorder.  He also noted that 
he did not have chronic fatigue syndrome although nonservice-
connected disability pension was awarded largely because of 
that diagnosis.  The specific issue as to whether an 
additional disability exist as a result of a failure to 
diagnose and properly treat an adenoma has not been 
adjudicated nor developed for appellate review.  The issue is 
not shown to be inextricably intertwined with the issue 
actually perfected for appellate review.  It is significant 
to note that the Board's jurisdiction is limited to questions 
of law or fact affecting the provision of benefits by VA 
regulation and that medical determinations, such as the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters as 
they are beyond the Board's jurisdiction.  38 C.F.R. § 20.101 
(2008).  To the extent the Veteran's statements may be 
construed as raising a new 1151 claim related to the 
treatment for an adenoma, the matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates no additional 
disability including tachycardia and premature ventricular 
heart beat, shortness of breath, light headedness, and 
dizziness resulted from treatment beginning at a VA Medical 
Center in August 2005.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based on 
treatment beginning in August 2005 at a VA Medical Center, 
and manifested by tachycardia and premature ventricular heart 
beat, shortness of breath, light headedness, and dizziness, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in an 
October 2006 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The provided October 
2006 VCAA notice also addressed these matters.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2008).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of §17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
§17.32(b) of this chapter, as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
38 C.F.R. § 17.32(c) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran reported in his December 2005 claim 
that in August 2004 approximately three weeks after 
recovering from burns caused by hot antifreeze he went to VA 
with complaints of malaise and stomach problems.  He stated 
he was told the symptoms were due to antibiotic treatment for 
his burns.  He also stated he was subsequently provided an 
electrocardiogram (EKG) and provided a diagnosis of premature 
ventricular heart beat.  He reported that he did not feel any 
better and asserted that this was due to VA's failure to 
timely diagnose and properly treat a disease.  In subsequent 
statements he asserted, in essence, that his VA medical care 
providers should have done more to find out what was wrong 
with him.

VA treatment records dated in August 2005 reflect treatment 
for burns to the stomach caused by hot antifreeze and note 
that the Veteran last received VA treatment in the 1980's.  
The reports also note gastrointestinal symptoms due to 
antibiotic therapy and a diagnosis of sinus tachycardia shown 
by EKG studies.  Subsequent VA treatment records include 
report of diagnoses or symptoms of tachycardia and premature 
ventricular heart beat, shortness of breath, light 
headedness, dizziness, chronic fatigue syndrome, morbid 
obesity, deconditioning, fatigue, possible depression, and 
possible obstructive sleep apnea.  No opinions as to etiology 
were provided.

VA examination in June 2006 included diagnoses of a history 
of chronic fatigue syndrome without meeting the criteria for 
diagnosis, tachycardia without significant residuals, morbid 
obesity, and hypertension.  No opinions as to etiology were 
provided.

Correspondence dated in July 2006 from a VA physician's 
assistant noted the Veteran had been out of work since 2005 
due to weakness and dizziness of as yet undefined etiology.  
No opinion as to VA fault in the continuance or natural 
progress of a disease or injury was provided.

Based upon the evidence of record, the Board finds no 
additional disability as a result of VA treatment for 
tachycardia and premature ventricular heart beat, shortness 
of breath, light headedness, and dizziness is shown.  There 
is no probative evidence demonstrating any VA fault in the 
continuance or natural progress of a disease or injury to 
include as a result of a failure to timely diagnose or 
properly treat a present disability manifested by tachycardia 
and premature ventricular heart beat, shortness of breath, 
light headedness, or dizziness.  While the exact etiological 
cause for the veteran's poor health since 2005 is unclear, 
there is no probative evidence indicating any additional 
present disability as to the issue developed for appellate 
review was actually caused by VA action or a failure to act.  
The Veteran's expressions of displeasure with the quality of 
his VA medical care in this case are not adjudicatory matters 
within the Board's jurisdiction.  Therefore, the claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for tachycardia and premature ventricular 
heart beat, shortness of breath, light headedness, and 
dizziness must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for tachycardia and premature ventricular 
heart beat, shortness of breath, light headedness, and 
dizziness is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


